Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Nassau County District Attorney’s Office to investigate a criminal complaint filed by the petitioner against North Shore Long Island Jewish Health Care System. Application by the petitioner for leave to prosecute the proceeding as a poor person.
Ordered that the branch of the application which is to waive the filing fee is granted and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction (see CPLR 7804 [b]; 506 [b]) to entertain this proceeding. Crane, J.P., Goldstein, Luciano and Dillon, JJ., concur.